Name: Administrative Commission of the European Communities on social security for migrant workers - 2001/655/EC: Decision No 182 of 13 December 2000 concerning the establishment of a common framework for the collection of data on the settlement of pension claims (Text with EEA relevance)
 Type: Decision
 Subject Matter: social protection;  information technology and data processing;  labour market
 Date Published: 2001-08-28

 Avis juridique important|32001D0655Administrative Commission of the European Communities on social security for migrant workers - 2001/655/EC: Decision No 182 of 13 December 2000 concerning the establishment of a common framework for the collection of data on the settlement of pension claims (Text with EEA relevance) Official Journal L 230 , 28/08/2001 P. 0020 - 0021Decision No 182of 13 December 2000concerning the establishment of a common framework for the collection of data on the settlement of pension claims(Text with EEA relevance)(2001/655/EC)THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(d) of Regulation (EEC) No 1408/71, under which the Administrative Commission shall foster and develop cooperation between Member States by modernising procedures for exchange of information, in particular by adapting the information flow between institutions for the purpose of telematic exchange, taking account of the development of data processing in each Member State. The main aim of such modernisation shall be to expedite the award of benefits,Having regard to Article 117 of Regulation (EEC) No 574/72, under which the Administrative Commission shall, on basis of studies and proposals of the Technical Commission, adapt to the new data processing techniques the models of certificates, certified statements, declarations, claims and other documents as well as the routing channels and the data-transmission procedures necessary in applying the Regulation and the implementing Regulation,Whereas:(1) To help the Administrative Commission to assess the extent to which the work of the Technical Commission is contributing to expediting the award of benefits it is appropriate to provide some basic quantified, as well as qualitative, information.(2) The divergences between the information available in the various Member States make comparison difficult and the collection of statistical data should not represent a heavy and unnecessary burden on the Member States.(3) The intention is therefore to collect key basic data on the processing and settlement of old-age pension claims in order to improve knowledge concerning the situation in each Member State, particularly regarding where the main bottlenecks lie in each Member State's system and procedures; to share information on best practice and generate ideas on how processing times could be reduced and to establish clear reference points against which it will be possible for each Member State to benchmark their own performance.(4) It is therefore appropriate to establish a broad common framework for the collection of data on the settlement of pension claims and precise guidelines for this purpose, should be given by the competent authorities to the national institutions,HAS DECIDED AS FOLLOWS:1. That the competent institutions of the Member States (or designated competent institutions where there are several within a Member State) should take the measures necessary to ensure that data identified under point 6 can be collected and supplied.2. That this data should be supplied in May and November of each year to the Technical Commission, provided for under Article 117(c) of Regulation (EEC) No 574/72.3. That the secretariat of the Technical Commission shall be charged with coordinating the collection of this data and, with the approval of the Technical Commission appending it to the twice-yearly progress reports which the Technical Commission provides to the Administrative Commission.4. That the data collected should, at least in the first instance, concern only old-age pensions involving a claimant resident in another Member State and should show the following:(a) the reaction time of the investigating institution in the Member State of residence (that is the time taken by the investigating institution to inform the competent institution that a claim for a pension has been made to the latter institution). For the purposes of this Decision "investigating institution" shall mean the organisation in the claimant's Member State of residence responsible for completing form E 202 whilst "competent institution" means the organisation in the Member State which receives the completed E 202 and is responsible for processing the claim accordingly;(b) the time taken by the competent institution to process the claim (that is the time taken for the Competent Institution to issue a final decision);(c) the total processing time taken by the two Member States involved(1) (that is the length of time the claimant has to wait for the final decision to be issued counting from the date at which the claim was first submitted to the investigating institution).5. In order that the information collected can feed into the two progress reports to be provided to the Administrative Commission by the Technical Commission in the months of June and December every year, it would be helpful for the data to be provided during May and November. The reference period could cover the previous six months, i.e. the information provided in May would include the months of November to April and the information provided in November would include the months of May to October.6. That the actual data collected should comprise the following:(a) the average, shortest and longest time taken during the preceding six months for old age pension claims to sent by the investigating institution to the Competent Institution;(b) the average, shortest and longest time taken during the preceding six months for the issuing of a final decision by the competent institution on an old-age pension where the claimant is living in another Member State;(c) a short commentary by the competent institution to situate the data in context and clarify the factors involved in the settlement of the shortest and longest claims;(d) a short explanation by the competent institution of the methodology used, whether there has been a sample or not, size of sample, period covered, total numbers of files examined, etc.7. That, where possible, data collection begins in January 2001 with a view to a first submission to the Technical Commission in May 2001.8. That each Member State will present their data to the Technical Commission with a view to promoting exchange of experience and dissemination of best practice.9. That the system of collecting and using the data be reviewed at the end of every year and where necessary recommendations made for improvements.10. This Decision shall be published in the Official Journal of the European Communities. It shall apply from 1 January 2001 for a five year period after which it shall be reviewed.The Chairman of the Administrative CommissionJean-Claude Fillon(1) The German delegation is of the opinion that the total processing time is decisive and requests Member States to note the total processing time in relation to Germany.